IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TED A. SMITH,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2470

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 23, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Ted A. Smith, pro se, and Darryl M. Alston, as next of friend, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.